3 So.3d 453 (2009)
Dawayne Ivan SHAZER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4646.
District Court of Appeal of Florida, Fourth District.
March 11, 2009.
*454 Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The State agrees that appellant's dual convictions for robbery with a deadly weapon and grand theft violate his double jeopardy rights because the same property formed the basis for both convictions. See Ingram v. State, 928 So.2d 1262 (Fla. 4th DCA 2006). Accordingly, we reverse appellant's conviction and sentence for grand theft and remand with directions to the trial court to vacate the same.
STEVENSON, TAYLOR and MAY, JJ., concur.